DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 3, 2022 has been entered. Claims 1 and 3-20 remain pending in
the application. Applicant’s amendments to the Claims have not overcome all of the objections set forth in the Non-Final Office Action mailed May 6, 2022. Applicant’s amendments to the Claims have overcome the 101 rejection set forth in the Non-Final Office Action mailed May 6, 2022. 

Claim Objections
Claims 1 and 4 are objected to because of the following informalities: 
Claim 1, line 5-6: “of sensor data” should read --of the sensor data--
Claim 4, line 3: “a sensor of the device” should read --the sensor of the client device--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dalton (WO 2010116276) (previously cited) in view of Johnson (U.S. 9993166) (previously cited).
Regarding claim 1, Dalton, in a related field of endeavor, teaches a system and method to passively identify pulmonary congestion in a subject based on one or more parameters of breathing of the subject. (Abstract). In one embodiment, the system comprises means for receiving output signals at one or more processors from one or more sensors configured to monitor gas breathed by a subject, the output signals conveying information about the gas breathed by the subject (i.e., a method comprising, by a computing device, accessing sensor data from a sensor of a client device corresponding to a user). (Paragraph [06]).
Dalton further teaches an embodiment in which the one or more parameters determined by parameter module (34), which is configured to receive output signals from one or more sensors and further configured to determine one or more parameters of the breathing of the subject from the received output signals, includes at least one non-breathing parameter (i.e., the assessment corresponds to a passive assessment of the user's pulmonary condition). (Paragraph [34]). Another type of analysis that may be implemented to identify pulmonary congestion includes the implementation of threshold analysis by threshold module (38). (Paragraph [47]). The threshold module is configured to manage one or more thresholds and is implemented by congestion monitor module (36) to identify pulmonary congestion in subject. Congestion monitor module may not identify pulmonary congestion in subject unless a predetermined number of parameters have crossed their thresholds. (Paragraph [46]).
 Managing the one or more thresholds may include enabling a user to customize and/or configure one or more of the thresholds. Customization of one or more of the thresholds includes configuring the customized thresholds to enhance the identification of pulmonary congestion, enhance convenience and/or comfort of testing, and/or providing other enhancements specifically tailored to subject. (Paragraph [48]). By customizing thresholds, a determination of whether a number of passive assessments in a particular time period is less than a threshold number of passive assessments is possible.
Dalton further teaches that congestion monitor module may not identify pulmonary congestion in a subject unless a predetermined number of parameters (e.g., non-breathing parameter for passive assessment) have crossed their thresholds (i.e., pulmonary congestion is not identified if the number of passive assessments in the particular time period is less than the threshold number of passive assessments,) and that parameters determined by parameter module (34) may require affirmative action on the part of the subject. (Paragraphs [38] and [46]). The parameter module may control user interface (16) to provide cues to subject that prompt subject to take the appropriate action to enable determination of the appropriate parameters. For instance, to facilitate a determination forced expiratory volume in 1 second, parameter module may control user interface to provide subject with a cue that prompts subject to exhale as hard as possible for 1 second (i.e., submitting, by the computing device, a request for the user to provide user data for an active assessment of the user's pulmonary condition). (Paragraph [38]).
Dalton, however, does not teach "determining one or more segments of sensor data; selecting at least one segment of sensor data; determining, based at least on the selected segments of sensor data, one or more features corresponding to the user's pulmonary condition; and determining, based at least on the determined one or more features, an assessment of the user's pulmonary condition.''
Johnson, in a related field of endeavor, teaches non-contact systems and methods that measure a person's respiration via multiple motion sensor readings from a motion sensor built into or coupled with the system. (Col. 3, lines 55-57). As shown in Figure 22, the system can receive (1704) multiple motion sensor readings from a motion sensor built into or coupled with the system that correspond to a timestamp, which can indicate a motion reading time (i.e., determining one or more segments of sensor data). (Col. 26, lines 29-34). The system can select (1706), using a time window and from the motion sensor readings, a time series of motion reading vectors (i.e., selecting at least one segment of sensor data). (Col. 26, lines 46- 48). The system can determine (1710) whether a match is found, which includes determining whether the selected time series of motion reading vectors is located within the sphere of influence of a motion pattern (i.e., determining, based at least on the selected segments of sensor data, one or more features corresponding lo the user's pulmonary condition). (Col. 27, lines 12-17).
In one embodiment (Figure 55), processing unit (3616) uses the extracted features and estimated rates and values for identifying the monitored person's motion, such as the breathing rate to determine if the monitored person is suffering from bradypnea (slow breathing), tachypnea (fast breathing), apnea (interrupted breathing), insomnia as well as other sleep conditions, cardiac pulmonary respiratory disease, is about to experience from sudden infant death, that require increased respiratory effort (i.e., determining, based at least on the determined one or more features, an assessment of the user's pulmonary condition). (Col. 87, lines 22-31).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalton to incorporate the teachings of Johnson to provide a method for "determining one or more segments of sensor data; selecting at least one segment of sensor data; determining, based at least on the selected segments of sensor data, one or more features corresponding to the user's pulmonary condition; and determining, based at least on the determined one or more features, an assessment of the user's pulmonary condition". Doing so allows for the accurate assessment of the health condition of the monitored person. (Col. 87, lines 36-38).
Regarding claim 3, as previously discussed, Dalton teaches that parameters determined by parameter module (34) may require affirmative action on the part of subject. For instance, to facilitate a determination forced expiratory volume, parameter module may control user interface to provide subject with a cue that prompts subject to exhale as hard as possible. To facilitate a determination of body weight, parameter module may control user interface to provide subject with a cue that prompts subject to mount a body weight scale associated with system. (Paragraph [38]). In one embodiment, the
parameters determined by parameter module include parameters based on subjective inputs provided by subject to system via user interface. For example, the subjective inputs may include responses to quality of life queries related to pulmonary congestion and/or heart failure. Such quality of life queries may, for example, request subject to rate effort in breathing, shortness of breath, fatigue, and/or other subjective perceptions of health (i.e., receiving, from the client device, the user data resulting from the request; and determining, from the user data resulting from the request, an active pulmonary assessment of the user's pulmonary condition). (Paragraph [39]).
Regarding claim 4, Dalton teaches that one or more parameters determined by parameter module include at least one parameter of the breathing of subject likely to be impacted by pulmonary congestion. For instance, the at least one parameter of the breathing of subject may include lung compliance, identification of Cheyne-Stokes respiration, forced vital capacity, forced inspiratory volume in 1 second, forced expiratory volume in 1 second, peak inspiratory flow, peak expiratory flow, expired CO2, minute ventilation, respiratory rate, mean and standard deviation of breath period, mean and standard deviation of tidal volume, and/or other parameters of the breathing of subject (i.e., wherein the user data for the active assessment of the user's pulmonary condition comprises data from performing tidal breathing). (Paragraph [34]).
Regarding claim 5, Dalton teaches that in addition to providing subject with notifications of identified pulmonary congestion, in one embodiment, notification module (40) is configured to provide subject with historical information. The historical information may include, for example, previous identifications of pulmonary congestion, previous determinations of parameters by parameter module, and/or other historical information obtained, determined, and/or managed by the modules of processor 22, and/or trends in such information. (Paragraph [54]). In one embodiment, if an identification of pulmonary congestion in subject is made, notification module generates a notification to a caregiver associated with subject. The notifications may be organized to show trends in pulmonary congestion in
individual subjects (i.e., determining, based on the assessment of the user's pulmonary condition and one or more previous assessments of the user's pulmonary condition, a trend of user's pulmonary condition). (Paragraph [55]).
Regarding claim 6, Dalton teaches that congestion monitor module may not identify pulmonary congestion in subject unless a predetermined number of parameters have crossed their thresholds. As another example, congestion monitor module may identify different stages or degrees (i.e., segments) of pulmonary congestion based on the number of parameters that have crossed their thresholds (i.e., one or more segments of sensor data correspond to the user's pulmonary condition). (Paragraph [46]).
Regarding claim 7, as previously discussed, Johnson teaches non-contact systems and methods that measure a person's respiration (7) via multiple motion sensor readings from a motion sensor built into or coupled with the system. (Col. 3, lines 55-57). The system can receive (1704) multiple motion sensor readings from a motion sensor built into or coupled with the system that correspond to a timestamp, which can indicate a motion reading time (i.e., detecting, based on sensor data, an activity of the user). (Col. 26, lines 29-34). The system can select (1706), using a time window and from the motion sensor readings, a time series of motion reading vectors (i.e., segmenting, based on the sensor data, the activity of the user into a plurality of activity segments). (Col. 26, lines 46-48). The system can determine (1710) whether a match is found, which includes determining whether the selected time series of motion reading vectors is located within the sphere of influence of a motion pattern. (Col. 27, lines 12-17). If a match is not found, the system slides (1712) the time window along a time dimension on the received motion sensor readings. The system can then perform operations 1704, 1706, 1708, and 1710 until a match is found, or until all the motion patterns have been compared against and no match is found. If a match is found, a gesture is recognized. The system can designate the motion pattern as a matching motion pattern. The system can perform (1714) a specified task based on the matching motion pattern (i.e., determining, for each activity segment and based on one or more criteria, whether the activity segment contains sufficient data for performing a pulmonary assessment; and selecting each segment of sensor data that corresponds to each activity segment that contains sufficient data for performing a pulmonary assessment), (Col 27, lines 18-28).
Regarding claim 8, Johnson teaches that user monitoring includes respiratory rate monitoring, which is a primal feature. (Col. 8, lines 35, 46-54).
Regarding claim 9, Johnson teaches that values generated by the monitor device elements, e.g., sensors and other elements in the monitor device, are collected over selected time periods. As a non- limiting example, this time period can be one minute. (Col. 11, lines 27-30).
Regarding claim 10, Johnson teaches in an alternative embodiment that the computation module may determine if a certain first motion (e.g., respiratory rate) occurs and then can store this information along with timing information. When a second motion occurs, the computation module can compare the time between motions to determine the type of motion that has occurred (i.e., the one or more features corresponding to the user's pulmonary condition comprise differential features and the differential features are determined by comparing primal features from a plurality of different time periods). (Col. 14, lines 25-30).
Regarding claim 11, Dalton teaches that the module monitoring the parameter only identifies pulmonary congestion in the subject if the parameter remains across the threshold for a predetermined amount of time. By way of illustration, in Figure 2, at a first point in time (52), lung compliance (46) crosses threshold (50) (i.e., a first time period corresponding to a start of an activity corresponding to the determined segments). At a second point in time (54), pulmonary congestion is identified because lung compliance has remained across threshold for a predetermined amount of time. In one embodiment, when a parameter breaches its threshold, the module monitoring the parameter identifies
a preliminary stage of pulmonary congestion (i.e., a second time period corresponding to a11 end of the activity), (Paragraph [45]).
Regarding claim 12, Dalton teaches that in addition to providing subject with notifications of identified pulmonary congestion, (i.e., a differential analysis corresponding to a current pulmonary assessment, which may signify a "second" time period) notification module (40) is configured to provide subject (12) with historical information. The historical information may include, for example, previous identifications of pulmonary congestion (i.e., a differential analysis corresponding to a previous pulmonary assessment, which may signify a "first'' time period). (Paragraph [54]).
Regarding claim 13, Dalton teaches that the actions prompted by notifications generated by notification module for subject may depend on the severity of the pulmonary congestion (i.e., obstruction) identified by congestion monitor module and the rate at which congestion monitor module has identified pulmonary congestion in subject (i.e., determining a pulmonary assessment of the user's pulmonary condition comprises estimating a lung obstruction or a severity of the obstruction). (Paragraph [54]).
Regarding claim 14, Johnson teaches that the system can receive (1704) multiple motion sensor readings from a motion sensor built into or coupled with the system (i.e., the sensor comprises one or more of a motion sensor, a heart sensor, or an acoustic sensor). (Col. 26, lines 29-31).
Regarding claims 15 and 17, Dalton teaches a system and related apparatus configured to monitor pulmonary congestion in a subject comprising a user interface and one or more processors. The user interface is configured to enable a user to interact with the system. The one or more processors are configured to implement a plurality of computer program modules. The computer program modules comprise a parameter module, a congestion module, and a notification module. (Paragraph [06]).
The parameter module is configured to receive output signals from one or more sensors configured to monitor gas breathed by a subject, the output signals conveying information about the gas
breathed by the subject, the parameter module being further configured to determine one or more parameters of the breathing of the subject from the received output signals (i.e., access sensor data from a sensor of a client device corresponding to a user). (Paragraph [06]).
Dalton further teaches an embodiment in which the one or more parameters determined by parameter module (34), which is configured to receive output signals from one or more sensors and further configured to determine one or more parameters of the breathing of the subject from the received output signals, includes at least one non-breathing parameter (i.e., the assessment corresponds to a passive assessment of the user's pulmonary condition). (Paragraph [34]). Another type of analysis that may be implemented to identify pulmonary congestion includes the implementation of threshold analysis by threshold module (38). (Paragraph [47]). The threshold module is configured to manage one or more thresholds and is implemented by congestion monitor module (36) to identify pulmonary congestion in subject. Congestion monitor module may not identify pulmonary congestion in subject unless a predetermined number of parameters have crossed their thresholds. (Paragraph [46]).
 Managing the one or more thresholds may include enabling a user to customize and/or configure one or more of the thresholds. Customization of one or more of the thresholds includes configuring the customized thresholds to enhance the identification of pulmonary congestion, enhance convenience and/or comfort of testing, and/or providing other enhancements specifically tailored to subject. (Paragraph [48]). By customizing thresholds, a determination of whether a number of passive assessments in a particular time period is less than a threshold number of passive assessments is possible.
Dalton further teaches that congestion monitor module may not identify pulmonary congestion in a subject unless a predetermined number of parameters (e.g., non-breathing parameter for passive assessment) have crossed their thresholds (i.e., pulmonary congestion is not identified if the number of passive assessments in the particular time period is less than the threshold number of passive assessments,) and that parameters determined by parameter module (34) may require affirmative action on the part of the subject. (Paragraphs [38] and [46]). The parameter module may control user interface (16) to provide cues to subject that prompt subject to take the appropriate action to enable determination of the appropriate parameters. For instance, to facilitate a determination forced expiratory volume in 1 second, parameter module may control user interface to provide subject with a cue that prompts subject to exhale as hard as possible for 1 second (i.e., submitting, by the computing device, a request for the user to provide user data for an active assessment of the user's pulmonary condition). (Paragraph [38]).
Dalton, however, does not teach to "determine one or more segments of sensor data; select at least one segment of sensor data; determine, based at least on the selected segments of sensor data, one or more features corresponding to the user's pulmonary condition; and determine, based at least on the determined features, an assessment of the user's pulmonary condition."
Johnson, as previously discussed, teaches non-contact systems that measure a person's respiration (7) via multiple motion sensor readings from a motion sensor built into or coupled with the system. (Col. 3, lines 55-57). As shown in Figure 22, the system can receive (1704) multiple motion sensor readings from a motion sensor built into or coupled with the system that correspond to a timestamp, which can indicate a motion reading time (i.e., determine one or more segments of sensor data). (Col. 26, lines 29-34). The system can select (1706), using a time window and from the motion sensor readings, a time series of motion reading vectors (i.e., select at least one segment of sensor data). (Col. 26, lines 46-48). The system can determine (1710) whether a match is found, which includes determining whether the selected time series of motion reading vectors is located within the sphere of influence of a motion pattern (i.e., determine, based at least on the selected segments of sensor data, one or more features corresponding to the user's pulmonary condition). (Col. 27, lines 12-17).
In one embodiment (Figure 55), processing unit (3616) uses the extracted features and estimated rates and values for identifying the monitored person's motion, such as the breathing rate to determine if the monitored person is suffering from bradypnea (slow breathing), tachypnea (fast breathing), apnea (interrupted breathing), insomnia as well as other sleep conditions, cardiac pulmonary respiratory disease, is about to experience from sudden infant death, that require increased respiratory effort (i.e., determine, based at least on the determined features, an assessment of the user's pulmonary condition). (Col. 87, lines 22-31).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dalton to incorporate the teachings of Johnson to provide a computer program module for "determining one or more segments of sensor data; selecting at least one segment of sensor data; determining, based at least on the selected segments of sensor data, one or more features corresponding to the user's pulmonary condition; and determining, based at least on the determined one or more features, an assessment of the user's pulmonary condition". Doing so allows for the accurate assessment of the health condition of the monitored person. (Col. 87, lines 36-38).
Regarding claims 16 and 18, as previously discussed, Johnson teaches non-contact systems that measure a person's respiration via multiple motion sensor readings from a motion sensor built into or coupled with the system. (Col. 3, lines 55-57). As shown in Figure 22, (1704) multiple motion sensor readings from a motion sensor built into or coupled with the system that correspond to a timestamp, which can indicate a motion reading time (i.e., detect, based on the sensor data, an activity of the user). (Col. 26, lines 29-34). The system can select (1706), using a time window and from the motion sensor readings, a time series of motion reading vectors (i.e., segment, based on the sensor data, the activity of the user into a plurality of activity segments). (Col. 26, lines 46-48). The system can determine (1710) whether a match is found, which includes determining whether the selected time series of motion reading vectors is located within the sphere of influence of a motion pattern. (Col. 27, lines 12-17). If a match is not found, the system slides (1712) the time window along a time dimension on the received motion sensor readings. The system can then perform operations 1704, 1706, 1708, and 1710 until a match is found, or until all the motion patterns have been compared against and no match is found. If a match is found, a gesture is recognized. The system can designate the motion pattern as a matching
motion pattern. The system can perform (1714) a specified task based on the matching motion pattern (i.e., determine, for each activity segment and based 011 one or more criteria, whether the activity segment contains sufficient data for performing a pulmonary assessment and select each segment of sensor data that corresponds to each activity segment that contains sufficient data for performing a pulmonary assessment). (Col. 27, lines 18-28).
Regarding claim 19, as previously discussed, Johnson teaches that the computation module may determine if a certain first motion (e.g., respiratory rate) occurs and then can store this information along with timing information. When a second motion occurs, the computation module can compare the time between motions to determine the type of motion that has occurred (i.e., the one or more features corresponding to the user's pulmonary condition comprise differential features and the differential features are determined by comparing primal features from a plurality of different time periods). (Col. 14, lines 25-30).
Regarding claim 20, Dalton teaches that the module monitoring the parameter only identifies pulmonary congestion in the subject if the parameter remains across the threshold for a predetermined amount of time. By way of illustration, in Figure 2, at a first point in time (52), lung compliance (46) crosses threshold (50) (i.e., a first time period corresponding to a start of an activity corresponding to the determined segments). At a second point in time (54), pulmonary congestion is identified because lung compliance has remained across threshold for a predetermined amount of time. In one embodiment, when a parameter breaches its threshold, the module monitoring the parameter identifies a preliminary stage of pulmonary congestion (i.e., a second time period corresponding to an end of the activity). (Paragraph [45]).

Response to Arguments
Claim objections
There are two claim objections.  The Applicant’s amendments and remarks did not address the issues related to these previously presented claim objections.
Prior art rejections
Based on a review of Dalton and Johnson, the Applicant submits that the cited art, taken alone or in combination, fails to teach or suggest “determining whether a number of passive assessment of the user’s pulmonary condition in a particular time period is less than a threshold number of passive assessments” and “in response to a determination that the number of passive assessments of the user's pulmonary condition in the particular time period is less than the threshold number of passive assessments, submitting, by the computing device, a request for the user to provide user data for an active assessment of the user's pulmonary condition.”
For at least the reasons noted above, the Applicant asserts that Dalton and Johnson taken alone or in combination fail to teach or suggest features recited in independent claim 1.
These arguments are not persuasive.
As discussed above, Dalton teaches an embodiment of a passive assessment of the user’s pulmonary condition, in which the one or more parameters determined by parameter module (34), includes at least one non-breathing parameter. (Paragraph [34]). Dalton further teaches that a threshold analysis may be conducted by congestion monitor module (36) to identify pulmonary congestion in subject. Congestion monitor module may not identify pulmonary congestion in a subject unless a predetermined number of parameters have crossed their thresholds in which each of the parameters are a passive assessment of the user’s pulmonary condition (i.e., determining whether a number of passive assessments of the user’s pulmonary condition in a particular time period is less than a threshold number of passive assessments). (Paragraphs [46]-[47]). A threshold module (38) is configured to manage one or more thresholds that may be implemented by congestion monitor module (36) to identify pulmonary congestion in subject. As discussed above, congestion monitor module may not identify pulmonary congestion in the subject unless a predetermined number of parameters have crossed their thresholds. (Paragraph [46]). Hence, the determination that the number of passive assessments is less than the threshold number may prompt management of one or more thresholds via threshold module (38). As previously discussed, managing the one or more thresholds may include an affirmative action on the part of the user, enabling a user to customize and/or configure one or more of the thresholds to enhance the identification of pulmonary congestion, enhance convenience and/or comfort of testing, and/or provide other enhancements specifically tailored to the subject. (Paragraphs [46] and [48]).
For example, the parameter module may control user interface (16) to provide cues to the subject that prompt the subject to take the appropriate action to enable the determination of the appropriate parameters. For instance, to facilitate a determination forced expiratory volume in 1 second, the parameter module may control the user interface to provide the subject with a cue that prompts the subject to exhale as hard as possible for 1 second (i.e., in response to the determination that the number of passive assessments is less than the threshold number, submitting, by the computing device, a request for the user to provide user data for an active assessment of the user's pulmonary condition). (Paragraph [38]).
Finally, Johnson teaches systems and methods that measure a person's respiration via multiple motion sensor readings from a motion sensor built into or coupled with the system, (Col. 3, lines 55-57), and teaches determining one or more segments of sensor data, (Col. 26, lines 29-34); selecting at least one segment of sensor data, (Col. 26, lines 46- 48); determining, based at least on the selected segments of sensor data, one or more features corresponding to the user's pulmonary condition, (Col. 27, lines 12-17); and determining, based at least on the determined one or more features, an assessment of the user's pulmonary condition, (Col. 87, lines 22-31).
Hence, the above arguments do not address the points of the rejection as formulated. The
combination includes all the features of the claimed invention, as articulated above. Further, the
rationale for the combination is proper for the reasons provided below.
In response to Applicant’s argument that the amended claim is allowable, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Dalton may be combined with Johnson to anticipate the claims as they are both related to respiration monitoring systems.
This rationale to combine the references is reasoned as one of common knowledge in the art would understand to have modified Dalton to incorporate the teachings of Johnson to provide a method for "determining one or more segments of sensor data; selecting at least one segment of sensor data; determining, based at least on the selected segments of sensor data, one or more features corresponding to the user's pulmonary condition; and determining, based at least on the determined one or more features, an assessment of the user's pulmonary condition". As stated previously, doing so allows for the accurate assessment of the health condition of the monitored person. (Col. 87, lines 36-38).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        9/6/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791